TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00665-CV



                                      Eric Drake, Appellant

                                                 v.

                                    Seanna Willing, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
     NO. D-1-GN-14-001215, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Eric Drake, appearing pro se, has filed a notice of appeal and a brief

with this Court. However, Drake’s appellate brief, including his statement of facts, exceeds the

maximum length based on word count established by Rule 9.4(i).1 Tex. R. App. P. 9.4(i)(1), (2)(B)

(computer-generated brief and response filed in appellate court must not exceed 15,000 words).

Accordingly, Drake is ordered to file an amended brief complying with the rules of appellate

procedure on or before May 15, 2015. If Drake fails to comply with this order, this Court may strike

appellant’s brief and dismiss this appeal. See id. R. 38.9.


       1
         Rule 9.4(i)(1) specifies which portions of the brief must be counted for the purpose of
determining compliance with Rule 9.4’s length limitations. Tex. R. App. P. 9.4(i)(1). A “statement
of procedural history” contained in a petition for discretionary review to the Court of Criminal
Appeals of Texas is excluded from that word count. See id. R. 9.4(i)(1), 68.4(e). However, a brief’s
“statement of facts” section is not excluded. See id. R. 9.4(i)(1), 38.1.
              It is so ordered this first day of May, 2015.



Before Chief Justices Rose, Justices Goodwin and Field




                                                2